 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-09-00284-003-TUC-RCC (JR)
10                 Plaintiff,                         ORDER
11   v.
12   Adalberto Sonoqui,
13                 Defendant.
14
15          Pending before the Court is Adalberto Sonoqui’s Motion to Reduce Sentence
16   Under []First Step Act of 2018. (Doc. 461.) The Federal Public Defender filed a notice
17   indicating that appointment of counsel was unnecessary because the provisions in the
18   First Step Act (“FSA”) are inapplicable to his sentence.
19          The President signed the FSA on December 21, 2018. Pub. L. No. 115-391, 132
20   Stat. 5194. Section 403 of the FSA altered 28 U.S.C. § 924(c)(1)(C), the statute which
21   required a sentence of 25 years’ incarceration for a “second or subsequent conviction,”
22   thus eliminating the stacking of multiple §924(c) counts. Since Sonoqui was convicted of
23   only one § 924(c) offense, the provisions in the First Step Act do not apply.
24          Accordingly, IT IS ORDERED Adalberto Sonoqui’s Motion to Reduce Sentence
25   Under []First Step Act of 2018 is DENIED. (Doc. 461.)
26          Dated this 16th day of September, 2019.
27
28
